Title: To Thomas Jefferson from Edward Stevens, 30 October 1780
From: Stevens, Edward
To: Jefferson, Thomas



Sir
Hillsborough October 30th. 1780

Since your last giving an Account of a British Fleet in the Cheasepeak Bay, reports here has been Various with respect to them. Genl. Gates and the Troops here are waiting with the greatest impatience to hear something certain about them, and expect hourly to receive information from you. Till then, he desires my stay at this Place, tho’ this I informed you of a day or two agoe. The General seems to be embarrassed with respect to his movements, till he can receive certain Accounts of the Intention of that Fleet, and for that purpose he has sent Capt. Singleton to Virginia but at the same time is Confident he will hear from you before Captain Singleton can get to Richmond. Had the General received no information of the Fleet, I believe he would have marched from here before now.
Inclosed you have a return of the number of Militia that is at this place. From what I can already discover without some other steps are taken I fancey but very few of the 8 Months men will ever be Collected. Some of them who have had their Trials in their Counties  are sent here and are only Condemned to serve out the Term of Three Months. Where the Court Martial found Law to Govern them in this I am at a loss to know. Others are allowed to Inlist in the Volunteer Service. Certainly the whole of these fellows ought to be on the same footing. Many of them alledge that their Officers countenanced their deserting and gave them leave, but this ought to be no plea for them for they well know they were doing wrong, and that their Officers had no right to give them leave to return Home, As I had expressly forbid any furloughs or Discharges being given without Countersigned by me and this they all knew. Any of the Officers who have been guilty of the accusation and I am pretty well Satisfied there are many of them that are, ought to be broke and turned into the Ranks to serve 8 Months. I never shall be reconciled with these fellows till I can get them altogether again, and put them into a situation where they may wipe off the stain they have brought on themselves, and their Country, and make some atonement for the Distresses that their Rascally Behaviour has occasioned, and at a time when if they had behaved like Men they might have releaved Thousands and immortalised their own Names.
I find there is about a 1000 Stand of Arms at this place tho they have been picked and Culled in such a manner that there is not one of them fit for Service till they are repaired, and they have no conveniences here for doing it. I believe will be sent back to Virginia; there is not a single Cartouch Box or Bayonett Belt here. How or where the Militia that is now without is to be equiped, I am at a loss to know.
There has been nothing from the Southward since Genl. Gates wrote you last. The Enemy are Retreating towards Camden where they are throwing up redoubts. I am &c.
